MEMORANDUM ***
Ray Blair appeals the district court’s Rule 12(b)(1) dismissal of his § 1983 civil rights compliant alleging that the Nevada DUI statute, which incorporates the stay provision of Nev.Rev.Stat. § 233B.140, is unconstitutional on its face and as applied. The district court ruled that it lacked subject matter jurisdiction under the Rooker-Feldman doctrine, which precludes federal court review of state court decisions. Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983). Because the parties are familiar with the facts of this case, we will not recite them except as necessary to explain our decision.
Blair’s claims are inextricably intertwined with the Nevada state court decision because he requested that the district court go beyond mere review of the Nevada statute as promulgated; instead, he sought to have the federal court declare unconstitutional the statute as applied by the state court to his particular factual circumstances. Worldwide Church of God v. McNair, 805 F.2d 888, 890 (9th Cir. 1986). Blair’s remedy, which he unsuccessfully pursued, was a petition for certiorari to the United States Supreme Court. See 28 U.S.C. § 1257. When certiorari was denied, Blair came to the end of the line. The district court could not entertain a de facto further appeal of the state court decision. The district court correctly dismissed Blair’s case for lack of subject matter jurisdiction.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.